DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DONNIE WINFREY,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D16-4140

                           [August 23, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 2011CF001470E.

   Donnie Winfrey, Perry, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A.
Egber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Donnie Winfrey appeals the summary denial of his amended rule
3.850 motion for postconviction relief. The trial court failed to rule on
Winfrey’s claim within ground one that counsel failed to advise him,
before he entered an open plea, that the court could impose consecutive
sentences. We therefore reverse and remand for the trial court to
consider that claim. See, e.g., Hebert v. State, 162 So. 3d 64 (Fla. 4th
DCA 2014). We affirm the denial of Winfrey’s other claims.

   Affirmed in part; reversed and remanded in part.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.